      Case 1:20-cv-05238-MKV Document 42 Filed 11/16/20 Page 1 of 2
                                                   USDC SDNY
                                                   DOCUMENT
Selendy & Gay PLLC                                 ELECTRONICALLY FILED
1290 Avenue of the Americas                        DOC #:
New York NY 10104
212 390 9000
                                                   DATE FILED: 11/16/2020


Joshua S. Margolin
Partner
212 390 9022
jmargolin@selendygay.com




November 13, 2020


Via ECF

Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007

                Re:        League of Women Voters of the United States et al. v.
                           Kosinski et al., No. 20-cv-05238

Dear Judge Vyskocil:

         On behalf of League of Women Voters of the United States, League of
Women Voters of New York State, and Carmelina Palmer (collectively, “Plain-
tiffs”), we write to request an adjournment of the Pretrial Conference currently
scheduled for November 24, 2020 at 11:30am to January 19, 2021 and an ex-
tension for filing the Proposed Case Management Order to January 12, 2021.
This is the third request for an adjournment of this pretrial conference.

       Plaintiffs request this adjournment because the parties agreed to stay
the above-captioned case to assess the absentee ballot procedures utilized in
the November 3, 2020 election and are now discussing outstanding settlement
issues in light of the election. Plaintiffs reserve all rights.

      Peter S. Kosinski, Douglas Kellner, Andrew J. Spano, and Todd D. Val-
entine (collectively, “Defendants”), consent to the adjournment.

Sincerely,



Joshua S. Margolin
Partner
       Case 1:20-cv-05238-MKV Document 42 Filed 11/16/20 Page 2 of 2
Hon. Mary Kay Vyskocil
November 13, 2020




Cc:      Nicholas R. Cartagena (via ECF)




  The parties' request to adjourn the Initial Pretrial Conference scheduled for November
  24, 2020, at 11:30 AM is GRANTED. The Initial Pretrial Conference is adjourned to
  January 26, 2021, at 1:00 PM. The parties shall file the joint letter and proposed Case
  Management Plan on or before January 19, 2021. SO ORDERED.


                         11/16/2020




                                            2
